Title: John Adams to Abigail Adams, 1 May 1777
From: Adams, John
To: Adams, Abigail


     
      May 1. 1777
     
     This is King Tammany’s Day. Tammany was an Indian King, of this Part of the Continent, when Mr. Penn first came here. His Court was in this Town. He was friendly to Mr. Penn and very serviceable to him. He lived here among the first settlers for some Time and untill old Age and at last was burnt.
     
     Some say he lived here with Mr. Penn when he first came here, and upon Mr. Pens Return he heard of it, and called upon his Grandchildren to lead him down to this Place to see his old Friend. But they went off and left him blind and very old. Upon this the old Man finding himself forsaken, he made him up a large Fire and threw himself into it. The People here have sainted him and keep his day.
    